On Application for Rehearing.
Blanchard, J.
The charter of the town of Lake Charles adopted in 1867 contained the grant of power to the municipality to construct public works. Under this authority, the town could erect, maintain and operate a waterworks system requisite for supplying water for flushing streets and gutters, for extinguishing fires and for all other public purposes, and could erect, maintain and operate an electric light plant requisite for lighting the streets and public places of the town; and this carried with it by necessary implication the lesser power to contract for supplying the' town with water and lights needed for public purposes.
The town of Lake Charles, as organized under the act of 1867, never ceased to exist until it was merged into the city of Lake Charles as now existing and as incorporated by the amendments adopted in 1899, and the city of-Lake Charles as thus latterly incorporated is held to be the legitimate successor of the town of Lake Charles as it existed under the charter of 1867, and as it existed under that charter as attempted to be amended and extended in the years 1884 and 1894.
Municipal corporations cannot extinguish their debts by changing their names, or enlarging their limits and powers, or organizing under new charters. A debt once contracted by a municipal corporation will survive as a 'debt against whatever corporate entity is subsequently created to take its place, at least to the extent that the new or enlarged corporation absorbs the old, and, certainly, to this extent the obligation of the contract remains intact and cannot be impaired.
The water and electric light contracts made by the municipality with *73plaintiff corporation must, therefore, he held to evidence valid obligations binding at least upon all the inhabitants and' all the property within the territorial limits of the town of Lake Charles as defined by the act of 1867, to the extent that water and electric lights were supplied for the purposes of the municipality within such limits, under the contracts.
And to this extent the defense of error of fact and law, pleaded as relieving the town of Lake Charles from liability under the contracts, cannot be entertained.
The fact that persons who did not reside in the old limits may have voted for the election of the Mayor and Aldermen in office at the time the contracts were let, and may, too, have voted for the special tax, has no bearing, unless defendant has shown, which it has not done, that the votes of such persons would have changed the result of the election. Paine on Elections, Sec. 510.
It may be that the town in making the water and light contracts erred and went beyond its authority in extending the benefits of the same over territory beyond its limits. But the effect of this, in our view, is not to destroy the contracts themselves, in so far as the town proper was concerned, but to limit the liability of the corporation under the same to water and lights supplied it under the contracts within its true territorial limits.
This is what the judgment of the court practically does when it decrees recovery against the corporation for the amount claimed, subject to a credit to the extent of the avails of the special tax levied on property outside of the limits of the corporation as defined by the act of 1867, which, up to the institution of this suit, the authorities had not been able to collect on account of the adverse decisions of the courts. It is not considered that any allowance of credits further than this should be made.
Eehearing denied.